Citation Nr: 0707419	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 20 
percent disability rating for his lumbosacral strain.

The veteran participated in a Travel Board hearing with the 
undersigned in January 2005.  A transcript of that proceeding 
has been associated with the claims folder.

This claim was previously remanded by the Board in August 
2005 for additional development.  As that development has 
been accomplished, this claim has been returned to the Board 
for adjudication.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran has alleged inability to obtain or retain 
employment due to his service-connected back condition.  Such 
allegations are sufficient to raise a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.")  
Such a claim has not, however, been considered by the RO or 
appealed to the Board.  Therefore, the issue of entitlement 
to TDIU is REFERRED to the RO for appropriate action. 



FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is manifested by 
subjective complaints of constant pain, moderate overall 
limitation of motion, painful motion, and occasional flare-
ups, resulting in moderate functional impairment. 

2.  There is no impairment of motor skills, muscle function, 
or strength.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 and 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
though 2006; reports of VA examinations conducted in 2001 and 
2006; private treatment records from 2000 to 2006; and the 
veteran's contentions, including testimony provided at the 
hearing in January 2005.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002 & West Supp. 
2006).  Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4 (2006).  If the evidence for and against a 
claim is in equipoise, the claim will be granted.  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

When a veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in this 
case, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2006).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. 
§ 4.45 (2006).  


The veteran was originally service connected for lumbosacral 
strain, and rated as 10 percent disabling, in June 1986.  He 
was granted an increase to 20 percent, effective March 30, 
1990, in an April 1990 rating decision.  The veteran's 20 
percent disability rating has been continued by rating 
decisions dated in November 1992, July 1999, and in March 
2002, the subject of this appeal.

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The July 2003 statement of the case 
provided the old criteria for evaluating range of lumbar 
spine motion and lumbar strain.  The October 2006 
supplemental statement of the case considered the new 
criteria for evaluating general diseases of the lumbar spine.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  See 68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's -lumbar strain, whether under the "old" or 
"new" criteria.

First, with respect to the application of former Diagnostic 
Code 5292 (pertaining to limitation of motion in the lumbar 
spine), the Board acknowledges that the veteran complains of 
stiffness, weakness, limited motion, muscle spasms, and 
severe pain in his back.  Further, the medical records 
contain objective evidence of paraspinal tenderness and 
limitation of motion.  However, the objective medical 
evidence shows no more than moderate limitation of motion 
overall.  The veteran had full range of motion at the May 
2001 VA examination.  None of the VA outpatient records from 
2000 to 2005 contain any detailed findings concerning range 
of motion.  The August 2006 VA examination range of motion 
testing found forward flexion to be from zero to 50 degrees, 
extension from zero to 10 degrees, lateral rotation on the 
left and right from zero to 10 degrees and lateral flexion on 
the left and right from zero to 10 degrees.  Although this 
was clearly a decrease in range of motion since the 2001 
examination, it still does not warrant assignment of a higher 
rating.  In the Board's view, given the range of motion 
objectively noted in 2001 as normal, the overall limitation 
of motion in his lumbar spine (even considering pain on use) 
cannot properly be characterized as "severe" so as to 
warrant a higher rating under former Diagnostic Code 5292.  

The veteran argues for a higher rating based on 
considerations of functional loss.  At the 2006 examination, 
he used a cane to ambulate, leaning heavily on it, and 
required his wife's assistance with undressing.  The Board 
must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  For reasons described in more detail below, 
the Board simply does not find the veteran's allegations of 
functional loss as expressed at the 2006 VA examination to be 
credible.

The Board has reviewed the past six years of VA outpatient 
treatment records.  The records consistently note the veteran 
was ambulatory.  There is not a single indication of altered 
or impaired gait, or of the veteran needing any physical 
assistance with any task, whether from his wife or another 
individual.  It was never mentioned in six years of 
outpatient records that the veteran used a cane to ambulate.  
In fact, it is significantly probative evidence that the cane 
was not prescribed by a physician as medically necessary; the 
veteran testified that a friend gave it to him.  The veteran 
has exhibited full motor strength on every objective 
evaluation, with absolutely no evidence of muscle atrophy, 
which indicates that his muscles continue to function 
normally with normal strength.  There is no objective 
evidence of lower extremity weakness, such that a cane would 
be necessary.  In short, the Board finds the complaints the 
veteran expressed at the 2006 VA examination not credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the veteran's complaints and the 
findings from that examination are completely inconsistent 
with all other medical evidence, and, for this reason, will 
not be used to award the veteran a higher rating.

The Board also finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295 (pertaining to lumbosacral strain).  The record does not 
show that the veteran's disability is manifested by listing 
of the whole spine to the opposite side or a positive 
Goldthwaite's sign or abnormal mobility on forced motion.  
The veteran is able flex his back to at least 50 degrees, and 
he can right and left lateral tilt to at least 10 degrees.  
Thus, it does not appear that he has "marked" limitation of 
forward bending, or loss of lateral motion. Recent x-rays 
have shown some arthritic changes - findings never before 
reported.  However, that one finding, standing alone, is 
insufficient to find that the disability approximates the 
criteria for a 40 percent rating.  Although not all criteria 
need to be shown to warrant a higher rating, there must be 
sufficient evidence to conclude that the disability 
approximates that consistent with a higher rating.  In this 
case, only one of the criteria for the 40 percent rating are 
shown, and, as described in detail above, the Board does not 
find the veteran's complaints to be credible with respect to 
the severity of the functional loss he allegedly suffers. 

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
stiffness, weakness, limited motion, muscle spasms, and 
severe pain in his back, and that there is objective evidence 
of paraspinal tenderness and limitation of motion.  As for a 
rating based on lumbar spine range of motion, the veteran 
would, at best, meet the criteria for a 20 percent rating 
under the revised schedule based on his range of motion and 
the presence of muscle spasm.  As noted above, the objective 
post-service evidence shows that he can flex his back to at 
least 50 degrees, and that it is not ankylosed.  Accordingly, 
there is no basis for assigning a higher rating under the 
"new" criteria.

That does not end the inquiry.  Note 1, following the General 
Rating Formula for Diseases and Injuries of the Spine, 
indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, will be evaluated separately under an 
appropriate diagnostic code.  In this case, the veteran has 
repeatedly complained of radicular symptomatology.  See, 
e.g., Spine Clinic, 2000; 2006 VA examination.  However, the 
emphasis here is on the word "objective."  Although the 
veteran may complain of neurological symptoms (i.e., 
weakness of the lower extremities, radiating pain, etc.), 
there is no objective evidence of neurologic impairment.  
The veteran has not alleged bowel or bladder impairment.  VA 
examinations have shown no muscular reflex abnormalities or 
sensory abnormalities.  He has no impairment of muscle 
strength in the lower extremities.  See, e.g., May 2001 VA 
examination report (lower extremities showed 5/5 lower motor 
strength throughout; sensory normal; reflexes showed knee and 
ankle jerk reflexes present).  See, e.g., Spine Clinic 
records in November 2000, neurological testing essentially 
unremarkable with no significant findings.  See, e.g., August 
2006 VA examination report (5/5 motor strength in bilateral 
quads, hamstrings, ankle dorsiflexion, ankle plantar flexors, 
sensory intact, reflexes intact; neurological testing 
(sensory and motor) were intact bilaterally for the lower 
extremities).  Therefore, based on the lack of such 
symptomatology in this case, a separate rating could not be 
assigned.

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability.  As discussed in detail above, 
he would qualify for, at most, a 20 percent rating under 
these criteria.  Therefore, the version of Diagnostic Code 
5295 in effect when the veteran filed his claim is more 
favorable to him.  For the reasons detailed above, there is 
insufficient symptomatology to warrant assignment of a 
rating higher than 20 percent under any diagnostic code.

The Board has considered all other potentially applicable 
diagnostic codes.  There is also no evidence of fractured 
vertebrae, or ankylosis, that would support an evaluation 
under the criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  It must be 
noted that the evidence does not show that the veteran has 
intervertebral disc syndrome (IDS), such as to warrant 
consideration of his disability under the old Diagnostic Code 
5293 or the new Diagnostic Code 5243.  No medical 
professional has ever diagnosed disc disease, and the 
findings in the evidence are not representative of disc 
disease (for example, all sensory examinations have been 
normal, as discussed above).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

Prior to initial adjudication of the veteran's claim and 
thereafter, letters dated in May 2001, September 2005 and 
August 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). In 
August 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Attempts were made to obtain his records from the Social 
Security Administration.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran was also accorded a VA examination in August 
2006.  See 38 C.F.R. § 3.159(c)(4) (2006).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The August 2006 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


